UNITED STATES SECURITIES & EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended December 31, 2007. oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from To . Commission file number 333-137098 IMMS, Inc. (Name of small business issuer in its charter) Nevada 87-0540713 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 660 Newport Center Drive Ste. 720 Newport Beach CA 92660 (Address of principal executive offices and Zip Code) (949)721-1725 (Issuer’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act:None Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. x State issuer’s revenues for its most recent fiscal year: $13,943 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the aggregate market value of voting stock held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days. $763,125 ($0.25 per share as of March 1, 2008). State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $.001 par value 8,482,320 shares outstanding as of March 1, DOCUMENTS INCORPORATED BY REFERENCE None. Transitional Small Business Disclosure Format (check one): YesoNox TABLE OF CONTENTS Page PART I ITEM 1. DESCRIPTION OF BUSINESS. 1 ITEM 2 PROPERTY 6 ITEM 3. LEGAL PROCEEDINGS. 6 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. 6 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. 6 ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. 7 ITEM 7. FINANCIAL STATEMENTS. 17 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. 19 ITEM 8A(T). CONTROLS AND PROCEDURES. 19 ITEM 8B. OTHER INFORMATION. 19 PART III ITEM 9. DIDIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT. 19 ITEM 10. EXECUTIVE COMPENSATION. 21 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT. 22 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. 23 ITEM 13 EXHIBITS 24 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES. 25 SIGNATURES 26 i PART I ITEM 1DESCRIPTION OF BUSINESS Background Through December 31, 2005, we did business under the name “O’Connell Calvin Motorsports”. As of January 1, 2006 we commenced doing business as IMMS, Inc. Our goal is to control, manage and market a professional multi-car motorsports operation that will participate primarily in NASCAR (the National Association for Stock Car Auto Racing) sanctioned events and to utilize our association with NASCAR to provide marketing and brand awarenessservices to clients interested in using our raceequipmentto market their products or services. Additionally, we will seek to attend other events held by other sanctioning bodies that we believe will compliment our efforts with NASCAR. In 2007 we sold our remaining 2 racecars.We currently do not own any race cars.Our current intention is to employ racecars owned by others, pursuant to leasing or other arrangements,for racing or promotional purposes To participate in NASCAR sanctioned races, the cars we will use and drivers we utilize must meet NASCAR qualifications. NASCAR Qualifications NASCAR mandates, manages and monitors the qualifications of participants at every NASCAR sanctioned event. In addition to filing ownership forms with NASCAR, to participate in a NASCAR sanctioned event, each car must be driven by a driver who has motorsports experience and all cars must undergo a NASCAR technical inspection. Prior to qualifying at each race, all of the participating cars must undergo a pre-race technical inspection by the NASCAR officials. A number of race cars also will be selected to undergo a further technical inspection at the conclusion of the race to ensure the selected cars participated within all of the NASCAR technical guidelines during the race. NASCAR specifications exist for the entire race car (including aerodynamic elements such as length of spoilers and air dams, engine characteristics, fuel, chassis setup, shocks, tires, etc.) and typically vary by manufacturer (such as Ford, General Motors, Dodge and Toyota). These specifications can change between races as NASCAR technical officials attempt to maintain equality of competition between race teams and manufacturers. Teams, drivers and owners that are caught violating NASCAR guidelines typically receive penalties such asfines, loss of points gained unfairly, and suspensions from future NASCAR sanctioned events. After passing the NASCAR technical inspection, a car has one attempt to achieve one of the top 36 qualifying speeds of all the cars in order to qualify for an event.
